Case: 4:21-cr-00213-SRC-DDN Doc. #: 4 Filed: 03/19/21 Page: 1 of 4 PageID #: 12




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
 Plaintiff,                                        )
                                                   )
 V.                                                ) No. 4:2 1 MJ 1146 JMB
                                                    )
 ARCHIE M. RICHARDSON,                             )
                                                   )
 Defendant.                                        )

                   MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri , and Lisa M. Yemm, Assistant United

States Attorneys for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code, §

3 141 , et seq.

      As and for its grounds, the United States of America states as follows:

       1. Defendant is charged with one count of violating 18 U .S.C. § 842(a)(3)(A) (Transporting

Exp losive Material by Anyone other than a Licensee or Permittee), an offense for which a

maximum 10-year imprisonment is prescribed under Title 18.

      2. Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code,

Section 3 142(e)(3) that there are no conditions or combination of conditions which will reasonably

assure the safety of any other person and the community.

         1.       During the months of February and March of 202 1, ATF and the Jefferson County

Sheriff s Office repeatedly responded to the residence of RICHARDSON, located at 1817 Timber
Case: 4:21-cr-00213-SRC-DDN Doc. #: 4 Filed: 03/19/21 Page: 2 of 4 PageID #: 13




Lane in High Ridge, MO, in reference to reports of explosions occurring at or near the property.

Throughout this investigation, investigators utili zed K-9s trained to detect the odor of explosive

material and were able to locate the following items: one steel galvanized pipe with one intact end

cap and one exploded end cap, four PVC or cardboard pipes with one intact end cap and one

missing endcap, and several shards of PVC. All pipes contained a black powder-like substance on

the interior. All recovered devices and PVC debris were recovered in the adjacent yards to 181 7

Timber Lane.

       2.      Residents of Timber Lane and the surrounding areas have reported hearing

explosions and believed Defendant was constructing and exploding destructive devices at hi s

property and in the surrounding community. Agents have recovered the remains of what appear to

be several pipe bombs on the property of residents and businesses adjacent to Defendant's

property.

       3.      On March 11 , 2021, following reports of another explosion, A TF special agents,

a long with K9s trained in the detection of explosives, responded to the Timber Lane neighborhood.

An open air sniff of the neighborhood was conducted by the K-9s. While searching behind Tire

Shredders Unlimited, located at 4519 Commerce Drive in High Ridge, the K-9s alerted to the

presence of an explosive odor near a basketball sized crater. While searching that area, two yellow

rubber/plastic end caps covered in black residue were discovered. The K-9s alerted on both end

caps which were separated by approximately 75 yards. The K-9s also alerted to an explosive odor

near a discovered device in the area of Commerce Avenue and Brandi Lane. The device was

approximately six inches in length, one length in diameter, covered in a black and white powdered

substance.
Case: 4:21-cr-00213-SRC-DDN Doc. #: 4 Filed: 03/19/21 Page: 3 of 4 PageID #: 14




        4.     Law enforcement executed federal search warrants for Defendant's residence and

vehicle on March 18, 2021. In his truck, they discovered one fireann, one M-60 series explosive

device, an explosive fuse, one digital scale, five jars containing powder suspected to be explosive

material, PVC pipe with several pipe collars, one funnel, one small bottle of unidentified liquid,

two cardboard tubes, one notebook pertaining to Sovereign Citizens, and one notebook pertaining

to explosive mixture instructions. At defendant's residence, they discovered containers of powder

suspected to be explosive material, cut pieces of PVC at random sizes, electrical components, one

empty PVC pipe with two end caps, two cardboard pipes surrounded by duct tape, one rifle,

approximately 0.6 grams of a white crystal like substance, similar in size, shape and consistency

to methamphetamine, approximately 4.3 grams of a w ilted vegetable like substance, similar in

size, shape and consistency to hallucinogenic mushrooms, and one silver wrapper containing a

squared shape piece of paper, similar in size, shape and consistency to LSD/acid.

       5.      In a post-Miranda interview, Defendant admitted to constructing PVC and

cardboard explosive devices. RICHARDSON also admitted to making homemade black powder

and flash powder. He also admitted that he is a current drug user and consumes methamphetamine

every other day.

     4. Defendant's admitted drug use, and the nature and circumstances of the offense charged

- namely the transport of explosives by an unauthorized person - as well as his admissions that he

has been constructing destructive devices and the evidence showing that a number of these devices

have been set off in the community all reflect that there is a serious danger to the community that

would be posed by the Defendant's release.
Case: 4:21-cr-00213-SRC-DDN Doc. #: 4 Filed: 03/19/21 Page: 4 of 4 PageID #: 15




     WHEREFORE, the United States requests this Court to order Defendant detained prior to

tria l, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                              Respectfully submitted,


                                              SAYLER A. FLEMrNG
                                              Unjted States Attorney

                                              Isl Lisa M Yemm
                                              LISA M. YEMM, #64601MO
                                              Assistant United States Attorney
